PER CURIAM:
Claimant seeks $89.20 for damages sustained by his 1971 Buick Electra which struck a pothole on Leatherwood Road in Kanawha County, West Virginia. The incident occurred on July 8, 1984, at about 9:30 a.m. Claimant testified that he swerved to avoid one pothole and then struck the one in question. He had not travelled that road for about a year and had no knowledge of how long the pothole had been in existence.
The State is neither an insurer nor a guarantor of the safety of motorists on its highways. Adkins vs. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). For respondent to be held liable for defects of this type, the claimant must prove that respondent had actual or constructive notice of the defect. As there was no evidence of notice, the claim must be denied.
Claim disallowed.